office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 emrogers postn-118368-16 uilc date date to associate area_counsel ------------ large business and international from senior technician reviewer employment_tax branch office of the associate chief_counsel tax exempt and government entities subject sec_1402 and food services partnership this chief_counsel_advice responds to your request for assistance and was drafted in coordination with the office of associate chief_counsel passthroughs special industries this advice may not be used or cited as precedent legend franchisee --------------- partnership --------------------------------- state ------- city --------------- company ----------------------------- a ---- b -- c --- postn-118368-16 d --- e --- f --- g ----- h -- i ----- j ----- k ---------- l ---------- m ---------- n -------------- year ------ year ------ year ------ year ------ issue whether franchisee the operating manager president and chief_executive_officer of partnership a partnership which operates restaurants is a limited_partner exempt from self-employment_tax under sec_1402 on his distributive_share of partnership’s income conclusion franchisee is not a limited_partner in partnership within the meaning of sec_1402 and is subject_to self-employment_tax on his distributive_share from partnership postn-118368-16 facts in year franchisee purchased a company franchise restaurants in the area of city and contributed the restaurants to partnership a state limited_liability_company llc formed in year and treated as a partnership for federal tax purposes b of the restaurants have closed franchisee individually continues to be the franchisee for each of the remaining c restaurants and operates them through partnership partnership is under examination by the internal_revenue_service irs for year year and year in the years at issue partnership’s gross_receipts and net ordinary business income were almost entirely attributable to food sales franchisee owns the majority of partnership d percent during the years at issue the remaining interests in partnership were owned by franchisee’s wife e percent and her irrevocable_trust f percent partnership’s operating_agreement provides for only one class of unit of ownership neither franchisee’s wife nor her trust are involved with partnership’s business operations and their status as limited partners for purposes of sec_1402 is not in dispute franchisee’s franchise agreements with company require franchisee to personally devote full time and best efforts work on the operation of the restaurants partnership’s operating_agreement provides that franchisee is partnership’s operating manager president and chief_executive_officer and shall conduct its day-to-day business affairs in particular franchisee has authority to manage partnership make all decisions and do anything reasonably necessary in light of its business and objectives franchisee’s authority includes authority to institute prosecute and defend any proceeding in partnership’s name purchase lease and sell property enter into contracts lend money and invest partnership funds hire and fire partnership’s employees establish pension plans and hire accountants investment advisors and legal counsel on behalf of partnership in his capacity as a partner franchisee directs the operations of partnership holds regular meetings and discussions with his management team and staff makes strategic and succession planning decisions makes investment management and planning decisions eg acquisitions sale transactions and real_estate activities is involved in company’s regional board and conferences and is involved in company’s national conferences and strategic planning franchisee’s day-to-day activities for partnership generally consist of handling emails and phone calls store visits when in town management meetings and staff meetings franchisee estimates that he worked for partnership approximately g hours during each year at issue franchisee states that he traveled out of state for approximately h months each year at issue and estimates that he also spent approximately i hours during each year at issue in activities relating to other business organizations charities and community organizations postn-118368-16 partnership employs over j individuals many of whom have some level of management or supervisory responsibility pursuant to his authority under partnership’s operating_agreement franchisee has appointed an executive management team consisting of financial and operations executive employees who do not have an ownership_interest in partnership but have been given the responsibility of managing certain of partnership’s day-to-day business affairs including making certain key management decisions franchisee has ultimate responsibility for hiring firing and overseeing all partnership’s employees including members of the executive management team in year year and year partnership made guaranteed payments to franchisee of dollar_figurek dollar_figurel and dollar_figurem respectively partnership treated franchisee as a limited_partner for purposes of sec_1402 and included only the guaranteed payments in franchisee’s net_earnings from self- employment not his full distributive_share partnership’s position is that franchisee’s income from partnership should be bifurcated for self-employment_tax purposes between franchisee’s income attributable to capital invested or the efforts of others which is not subject_to self-employment_tax and compensation_for services rendered which is subject_to self-employment_tax partnership asserts that as a retail operation partnership requires capital_investment for buildings equipment working_capital and employees and states that in the years at issue it spent approximately dollar_figuren in fixed asset additions partnership notes that franchisee and partnership have made significant capital outlays to acquire and maintain the restaurants and argues that partnership derives its income from the preparation and sale of food products by its j employees not the personal services of franchisee partnership asserts that the franchisee has a reasonable expectation for a return on his investment beyond his compensation from partnership partnership argues that franchisee’s guaranteed payments represent reasonable_compensation for his services and that franchisee’s earnings beyond his guaranteed payments were earnings which were basically of an investment nature partnership cites to brinks gilson lione a professional_corporation v commissioner t c memo a case involving a corporation’s deduction for compensation paid to employees who were also shareholders for the propositions that partnership’s guaranteed payments to franchisee are reasonable_compensation for franchisee’s services and that franchisee’s distributive_share represents a reasonable return on the capital investments therefore partnership concludes that franchisee is a limited_partner for purposes of sec_1402 with respect to his distributive_share law and analysis sec_1401 and b impose respectively for each taxable_year old-age_survivors_and_disability_insurance_tax and hospital_insurance_tax on the self- employment income of every individual postn-118368-16 sec_1402 generally provides that the term self-employment_income means the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 generally defines the term net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less certain deductions which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member with certain enumerated exclusions sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s taxable_income or loss exclusive of items requiring separate computation under other paragraphs of sec_702 sec_1402 provides several exclusions from the general self-employment_tax rule in particular sec_1402 provides that there shall be excluded any gain_or_loss a which is considered as gain_or_loss from the sale_or_exchange of a capital_asset b from the cutting of timber or the disposal of timber coal_or_iron_ore if sec_631 applies to such gain_or_loss or c from the sale exchange involuntary_conversion or other_disposition of property if such property is neither i stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year nor ii property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business thus while sec_1402 provides an exclusion from self- employment_tax for certain gains or losses on sales of capital assets and other_property this exclusion does not apply to gains and losses from the sale of stock_in_trade inventory or property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business rather sales income from a capital-intensive business such as a restaurant or retail operation would not qualify for the exclusion in sec_1402 and therefore this income would be subject_to self-employment_tax unless another exclusion applies sec_1402 provides another exclusion there shall be excluded the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services postn-118368-16 sec_1402 was originally enacted as sec_1402 at a time before entities such as llcs were widely used the applicable statute did not and still does not define a limited_partner at the time of the statute's enactment the revised_uniform_limited_partnership_act of provided that a limited_partner would lose his limited_liability protection if in addition to the exercise of his rights and powers as a limited_partner he takes part in the control of the business revised unif ltd pship act sec_303 6b u l a in creating the exclusion for limited partners congress stated under present law each partner's share of partnership income is includable in his net_earnings_from_self-employment for social_security purposes irrespective of the nature of his membership in the partnership the bill would exclude from social_security coverage the distributive_share of income or loss received by a limited_partner from the trade_or_business of a limited_partnership this is to exclude for coverage purposes certain earnings which are basically of an investment nature however the exclusion from coverage would not extend to guaranteed payments as described in c of the internal_revenue_code such as salary and professional fees received for services actually performed by the limited_partner for the partnership h rept part pincite individual partners who are not limited partners are subject_to self-employment_tax regardless of their participation in the partnership’s business or the capital-intensive nature of the partnership’s business the tax_court decisions in 91_tc_222 methvin v commissioner tcmemo_2015_81 and perry v commissioner tcmemo_1994_215 all involved individuals who owned working interests in oil_and_gas joint ventures but did not participate in the business operations in each case the tax_court found that the joint ventures constituted partnerships for federal tax purposes and the petitioners were subject_to self- employment_tax on their earnings from the joint_venture notwithstanding the petitioners’ lack of participation in the treasury_department and the irs promulgated proposed_regulations defining limited_partner for sec_1402 purposes they generally provide that an individual is treated as a limited_partner unless the individual has personal liability for the debts of or claims against the partnership by reason of being a partner has authority to contract on behalf of the partnership or participates in the partnership's trade_or_business for more than hours the proposed_regulations also provide exceptions for certain holders of classes of interest that are identical to those held by limited partners additionally the proposed_regulations provide that service providers in service partnerships eg law firms accounting firms and medical practices may not be limited partners the proposed_regulations applied to all partnerships including llcs congress imposed a temporary moratorium on finalizing the proposed_regulations which expired in however the proposed_regulations have not been finalized postn-118368-16 in 136_tc_137 the tax_court ruled that practicing lawyers in a law firm organized as a kansas limited_liability partnership llp were not limited partners within the meaning of sec_1402 and thus were subject_to self-employment taxes the court discussed kansas state law under which an llp is considered a general_partnership the court discussed the ordinary meaning of the term limited_partnership the court stated a limited_partnership has two fundamental classes of partners general and limited general partners typically have management power and unlimited personal liability on the other hand limited partners lack management powers but enjoy immunity from liability for debts of the partnership bromberg ribstein partnership sec_1 b supp indeed it is generally understood that a limited_partner could lose his limited_liability protection were he to engage in the business operations of the partnership consequently the interest of a limited_partner in a limited_partnership is generally akin to that of a passive investor see bromberg ribstein supra sec_12 a renkemeyer tc pincite the court also discussed the legislative_history of sec_1402 quoted above and concluded that the insight provided reveals that the intent of sec_1402 was to ensure that individuals who merely invested in a partnership and who were not actively participating in the partnership's business operations which was the archetype of limited partners at the time would not receive credits toward social_security coverage the legislative_history of sec_1402 does not support a holding that congress contemplated excluding partners who performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons from liability for self-employment taxes id pincite the renkemeyer court then turned to the facts of the case noted the partners’ small capital contributions and found the partners’ distributive shares of the law firm’s income did not arise as a return on the partners’ investment and were not earnings which are basically of an investment nature based on its analysis of kansas entity law the ordinary meaning of the term limited_partner and the legislative_history and purpose of sec_1402 the renkemeyer court concluded that the partners were not limited partners within the meaning of sec_1402 and that their distributive_share of the partnership’s fee income was subject_to self-employment_tax postn-118368-16 in 919_fsupp2d_1140 d n m the district_court granted the government’s motion for summary_judgment on the issue of whether a husband and wife the plaintiffs were subject_to self-employment_tax on their distributive shares from an llc partnership the plaintiffs asserted two arguments first they argued that because the llc issued them each a form_w-2 in addition to the schedule_k-1 they were not self-employed but rather were employees of the partnership second they argued that the income from the llc was unearned_income not subject_to the self-employment_tax the court addressed the plaintiffs’ first argument as follows plaintiffs’ only response to the government’s argument is a simplistic syllogism they say dr mrs riether each received a form_w-2 from their employer new mexico diagnostic imaging llc for the year thus they were not self-employed this argument is interesting but unpersuasive plaintiffs tried to treat themselves as employees for some of the llc’s earnings by issuing themselves dollar_figure in wages dollar_figure to each while simultaneously treating themselves as partners for the rest of the llc’s earnings by issuing themselves schedules k-1 for dollar_figure dollar_figure to each see form_1040 at lines dkt no pincite form_1065 dkt no pincite the income at issue is not the income they treated as wages but the income they treated as their distributive_share of partnership income plaintiffs’ characterization of some of the income as wages does not change the character of the remaining income in fact plaintiffs should have treated all the llc’s income as self- employment income rather than characterizing some of it as wages revrul_69_184 says members of a partnership are not employees of the partnership for purposes of self-employment taxes revrul_69_184 1969_1_cb_256 instead a partner who participates in the partnership business is a self-employed_individual id because plaintiffs did not elect the benefits of corporate-style taxation under sec_301_7701-3 they should not have treated themselves as employees in distributing the remaining dollar_figure of the llc’s income the irs made no bones about this however presumably because plaintiffs had paid self-employment_tax on that income through withholding but the llc’s improper treatment of the wage income further undermines plaintiffs’ simplistic argument that they owed no self- employment_taxes simply because they received w-2s 919_fsupp2d_1140 pincite the court was also dismissive of the second argument postn-118368-16 the magic words unearned_income won’t do the trick the revenue code says the self-employment_tax applies to a taxpayer’s distributive_share of partnership income sec_1402 only one relevant exception exists and it applies to limited partners for a taxpayer treated as a general_partner however the distributive_share of partnership income is subject_to self-employment_tax irrespective of the nature of his membership sec_1_1402_a_-2 see also ding v comm’r 74_tcm_708 at noting that partnership earnings other than those received by a limited_partner generally constitute self- employment income plaintiffs are not members of a limited_partnership nor do they resemble limited partners which are those who lack management powers but enjoy immunity from liability for debts of the partnership 136_tc_137 thus whether plaintiffs were active or passive in the production of the llc’s earnings those earnings were self-employment_income summary_judgment is appropriate on this issue id pincite the brinks case cited by partnership involved a corporation that conceded in a closing_agreement that it made excessive_compensation to its shareholder employees and that it should not have claimed deductions to the extent the compensation was excessive the issue in the case was whether the corporation was liable for accuracy-related_penalties on underpayments of tax as a result of claiming the deductions for the excessive_compensation the tax_court applied the rules for determining a shareholder employee’s reasonable_compensation under which shareholder employee’s earnings must be appropriately balanced between reasonable_compensation via wages and a return on invested capital via dividends the court determined that the petitioner corporation was subject_to the accuracy related penalty because it did not have substantial_authority for leaving its shareholder employees with no return on their invested capital as discussed above a partner must include his distributive_share of partnership income in calculating his net_earnings_from_self-employment income from a food services business is part of a partner’s distributive_share under sec_702 consequently such income is included in calculating net_earnings_from_self-employment unless an exclusion applies while sec_1402 excludes from self-employment_tax certain gain and loss on dispositions of property the exclusion does not apply to a restaurant or retail operation’s sales of food or inventory thus sec_1402 contemplates that a capital-intensive business such as a retail operation with stock_in_trade or inventory may generate income subject_to self-employment_tax because partnership earns its income from food sales in the ordinary course of its trade_or_business the exclusion in sec_1402 does not apply to partnership’s income therefore unless franchisee is a limited_partner franchisee is subject_to self-employment_tax on all of the food sales postn-118368-16 income notwithstanding the capital investments made the capital-intensive nature of the business or the fact that partnership has many employees partnership is an llc treated as a partnership for federal tax purposes and has only three partners two of which franchisee’s wife and her trust are not involved with partnership’s business as described above partnership has taken the position that franchisee is a limited_partner for purposes of the exclusion in sec_1402 franchisee is not a limited_partner for purposes of sec_1402 as discussed above the renkemeyer court reviewed the legislative_history of sec_1402 and concluded that sec_1402 was intended to apply to those who merely invested rather than those who actively participated and performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons renkemeyer tc pincite the renkemeyer court explained that the interest of a limited_partner in a limited_partnership is generally akin to that of a passive investor id pincite and as the riether court stated limited partners are those who lack management powers but enjoy immunity from liability for debts of the partnership 919_fsupp2d_1140 pincite here franchisee has sole authority over partnership and is the majority owner operating manager president and chief_executive_officer with ultimate authority over every employee and each aspect of the business even though partnership has many employees including several executive- level employees franchisee is the only partner of partnership involved with the business and is not a mere investor but rather actively participates in the partnership’s operations and performs extensive executive and operational management services for partnership in his capacity as a partner ie acting in the manner of a self-employed_person therefore the income franchisee earns through partnership is not income of a mere passive investor that congress sought to exclude from self-employment_tax when it enacted the predecessor to sec_1402 partnership concedes that under the legislative_history quoted above and the renkemeyer opinion service partners in a service_partnership acting in the manner of self-employer persons are not limited partners however partnership argues that a different analysis should apply to limited_liability members which derive their income from the sale of products have made substantial capital investments and have delegated significant management responsibilities to executive-level employees partnership asserts that in these cases the irs should apply substance over form principles to exclude from self-employment_tax a reasonable return on capital invested partnership interprets the legislative_history quoted above to mean that sec_1402 applies to exclude a partner’s reasonable return on capital_investment in a capital- intensive llc partnership regardless of the extent of the partner’s involvement with the partnership’s business in effect partnership interprets the sentence from the legislative_history this is to exclude for coverage purposes certain earnings which are basically of an investment nature as instead meaning this is to exclude for coverage purposes all earnings which constitute a reasonable return on capital invested in a postn-118368-16 capital-intensive business essentially partnership argues that the self-employment_tax rules for capital intensive businesses carried on by llc partnerships are identical to the employment_tax rules for corporate shareholder employees only reasonable_compensation is subject_to employment_tax under this analysis partnership argues that partnership’s guaranteed payments to franchisee are reasonable_compensation for franchisee’s services and franchisee’s distributive_share represents a reasonable return on capital investments in partnership’s business and therefore franchisee is not subject_to self-employment_tax on his distributive_share partnership argues that it would be inconsistent with the irs’s position in the brinks case for the irs to assert that franchisee is subject_to self-employment_tax on his distributive_share from partnership partnership’s arguments inappropriately conflate the separate statutory self- employment_tax rules for partners and the statutory employment_tax rules for corporate shareholder employees sec_1402 provides an exclusion for limited partners not for a reasonable return on capital and does not indicate that a partner’s status as a limited_partner depends on the presence of a guaranteed_payment or the capital- intensive nature of the partnership’s business following the court’s analysis in riether partnership cannot change the character of franchisee’s distributive shares by paying franchisee guaranteed payments partnership is not a corporation and the wage and reasonable_compensation rules which are applicable to corporations and were at issue in the brinks case do not apply as discussed above the renkemeyer court reviewed the legislative_history and concluded that sec_1402 was intended to apply to those who merely invested rather than those who actively participated and performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons renkemeyer tc pincite although the renkemeyer court noted the partners’ small capital contributions and service-generated income as factors influencing its decision that the partners in that case were not limited partners renkemeyer does not stand for the proposition that a capital-intensive partnership should be treated like a corporation for employment_tax purposes instead as the tax_court has repeatedly held partners who are not limited partners are subject_to self-employment_tax even in cases involving capital-intensive oil_and_gas joint ventures where all of the work was performed by other parties see cokes methvin and perry under the renkemeyer court’s interpretation of the legislative_history and consistent with the court’s holding in riether franchisee is not a limited_partner in partnership within the meaning of sec_1402 and is subject_to self-employment_tax on his full distributive shares of partnership’s income described in sec_702 case development hazards and other considerations postn-118368-16 postn-118368-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call elliot rogers at -------------------- or benjamin weaver at ---------------------if you have any further questions sincerely ___________________________ michael a swim senior technician reviewer employment_tax branch office of the associate chief_counsel tax exempt and government entities
